Case 9:20-cv-00123-DLC Document1 Filed 08/18/20 Page 1 of 2

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

UNITED STATES DISTRICT COURT

for the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
 
  
  

 
    
   
 

) _ Civil Action No.

   
  

A

tt ifs £ , Dl Zt CA
Defendant/Respondent,. hu/#: £1. {5
ne lab fla VY Fitter Tekeo..
APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

  

I am a plaintiff or petitioner in this case and declare that I am unable to pay the costs of these proceedings and
that I am entitled to the relief requested.

In support of this application, I answer the following questions under penalty of perjury:

2. If not incarcerated. If 1 am employed, my employer’s name and address are: A Up

aay
My gross pay or wages are: § VN , and my take-home pay Or wages are: $ NWYp- per

(specify pay period) :

3. Other Income. In the past 12 months, I have received income from the following sources (check all that apply):

(a) Business, profession, or other self-employment O Yes So
(b) Rent payments, interest, or dividends Ol Yes a
(c) Pension, annuity, or life insurance payments O Yes No
(d) Disability, or worker’s compensation payments ae No
(e) Gifts, or inheritances aes £1 No
(f) Any other sources Yes No

Lf you answered “Yes” to any question above, describe below or on Séparate pages each source of money and
state the amount that you received and what you expect to receive in the future.

a go APP | Whee rE LYE 4“, 1/1 (alge s af
SOP a” yn ph ih Vanes , Fon) Pv) I
YO Vn tly ¥ wd thy A OSO4) Par f7ues
HY WYP NN ax around 3 é. A MAMA TP2, PrP

J
| th) 3 / SOM pres Lach Vbre.
Fw Curve uM) 2D LSS foots etn bh CEL ap.
Case 9:20-cv-00123-DLC Document1 Filed 08/18/20 Page 2 of 2

AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)

Fisof QA CCOuNF—
4. Amount of money that I have in cash or in a checking or Savings account: $ ZS,

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else’s name (describe the property

we pA Lid RE WA Be JT USI, wit ”
uy fir Sale

6. Any housing, transportation, utilities, or

loan payments, or other regular monthly expenses (describe and provide
the amount of the monthly expense):

JACEY C24 vf!

7.. Names (or, if under 18, initials on

ly) of all persons who are de
with each person, and how much I contribute

to their support:

Me

pendent on me for support, my relationship

8. Any debts or financial obligations (describe the amounts owed and to whom they are payable):

FZ WZ 83,92 rn Cod Lees
ard (CS bells Oy)

Declaration: I declare under penalty of p
Statement may result in a dismissal of my claims.

Date: ¥- LS ~2) ©)

erjury that the above information is true and understand that a false

x

ZApplicén 's signature
Ce Boe. Ae LES

Printed name

     
